IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DEBBIE SUE JONES,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-5711

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed March 11, 2016.

Amended Petition for Belated Appeal -- Original Jurisdiction.

Bruce A. Miller, Public Defender, and Gary Bostick, Assistant Public Defender,
Milton, for Petitioner.

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, and Jillian H.
Reding, Assistant Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The amended petition seeking a belated appeal of the judgment and sentence

rendered on September 15, 2015, in Santa Rosa County Circuit Court case number

2014-CF-001607, is granted. Upon issuance of mandate, a copy of this opinion shall

be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. The
court notes that the lower tribunal has appointed the Office of the Public Defender to

represent petitioner on appeal to this court.

THOMAS, BILBREY, and KELSEY, JJ., CONCUR.




                                           2